Title: Memorandum Books, 1810
From: Jefferson, Thomas
To: 


          1810.
          
            
              Jan.
               1. 
              
              Recd. from Jonathan Shoemaker on acct. 50.D.
            
            
              
              Pd. Edmund Bacon 70.D. out of which he is to pay Wm. Anderson for 25. B. corn @ 14/ 58.33 leaves balce. 11.67.
            
            
              
               2. 
              
              Pd. him 7.D. which with the balance of 11.67 yesterday enables him to pay a balance 18.D. still due Wm. Bacon for the beef mentd. ante Dec. 28.
            
            
              
              Note he has bot. a sorrel mare for work at Lego for £6–10 paiable at the rising of the assembly to the sheriff. She is of Chickasaw blood 8. years old.
            
            
              
              Sent Catlett for butter 1.D.
            
            
              
              Accepted Elisha Watkins’s order in favr. of J. H. Craven for £4–12 = 15.33.
            
            
              
              Recieved from J. H. Craven an order on Richard Anderson for £75. = 250.D.
            
            
              
               3. 
              
              Drew ord. on Gibson & Jefferson in favr. of Dabney Minor for 131.40 in part paimt. for 89½ bar. corn @ 13/6 bought of Wm. McCoy & 5000 ℔ fodder @ 3/6.
            
            
              
              Drew ord. on Gibson & Jefferson in favr. of Joseph Bishop for 94.91½ paiment in full for the sd. corn & fodder.
            
            
              
              Edmund Bacon has purchased a bay mare for the Lego farm 6. years old next spring from John Thomas for 50.D. paiable Nov. 2. to D. Higginbotham.
            
            
              
              Paid through Edmd. Bacon to Mrs. Molly Lewis for corn & some other articles 65.D.
            
            
              
               6. 
              
              Sent Catlett for butter 1.D.
            
            
              
               7. 
              
              Charity 1.D. Patsy sm. xp. 2.D.
            
            
              
               9. 
              
              Assumed to D. Higginbotham for Elisha Watkins £22–2–7 = 73.75 D.
            
            
              
              Note E. Bacon gives me Watkins’s acct. for sundries furnished him amounting to £4–12–7½ = 15.42 D.
            
            
              
               11. 
              
              E. Bacon has purchased a plough horse for me of John Butler, a light bay 8. y. old for 30.D., for which I now draw an order on Gibson & Jefferson in favr. of Butler.
            
            
              
              Gave E. Bacon an order on Gibson & Jefferson for 20.D. on his own account.
            
            
              
              Postage for F. Eppes 1.44 Hhd. exp. 1.D. Catlett butter 1.D.
            
            
              
               13. 
              
              Assumed to Matthew Maury for Elisha Watkins 25.D.
            
            
              
               15. 
              
              Patsy hhd. exp. 1.56.
            
            
              
               20. 
              
              Pd. Richard Wallace by Mr. Bacon 31.D. which with 2.D. Mr. Bacon will pay him is the amt. of a beef recieved from him some time ago. He this day delivers another wt. 566¼ nett, including the 5th. quarter @ 4½d = 35.40 paiable a month hence.
            
            
              
               22. 
              
              Catlett for butter 1.D.
            
            
              Feb.
               5. 
              
              The money due to Mrs. Tabb being called for, I have this day signed 2. notes of 4000.D. each to the bank of Richmond to obtain the money there. One would be put in on the 8th. inst. into the bank.
            
            
              Feb.
               5. 
              
              Drew order on Gibson & Jefferson for 66.66 in favr. Wm. Anderson for
            
            
              
                 5 M ℔ fodder bot. of Pace & Butler & Reynolds  29.17   13. Bar. corn bot. of Will, & Pace & Butler 32.50  a small balance.66650. ℔ fodder of T. Carter @ 4/4.3366.66  
            
            
              
               6. 
              
              Drew order on do. in favr. Wm. Anderson for 10. Bar. corn bought of Reynolds, for 25.D.
            
            
              
               7. 
              
              Recd. of Colo. Monroe by the hands of E. Bacon 20.10 D. for nails.
            
            
              
              Recd. from Gibson & Jefferson by post 150.D.
            
            
              
               12. 
              
              Pd. John Brock for 1300. ℔ fodder @ 4/ 9.D. (2/ too much).
            
            
              
               14. 
              
              Gave Patsy to pay Mrs. Bacon for weaving 2.D.
            
            
            
              
               15. 
              
              Reinclosed to Gibson & Jeff. 125.D. of that recd. ante Feb. 7. I had purchased 40. bar. corn of Richard G. Martin @ 19/ = 126.67 D. for which I gave him a draught on Gibson & Jefferson. Not being able to turn the draught into money I wrote for the cash. In the mean time Branham accepted the draught, passed it over to Leitch, who is gone to Richmd. where it will be presentd. to G. & J. to whom therefore I now return the money.
            
            
              
               19. 
              
              Small exp. 1.D.
            
            
              
               20. 
              
              Belt begins to work at 25.D. a month. 
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              James Stark begins to work @ 190.D. a year for himself & apprentice as carpenters.
            
            
              
               27. 
              
              Hhd. exp. 3.D.
            
            
              Mar.
               1. 
              
              Pd. Catlett for butter 2.D.
            
            
              
               4. 
              
              Recd. of Jonathan Shoemaker for rent (thro’ E. Bacon) 70.D.
            
            
              
              Paid (through E. Bacon) Richd. Wallace 35.40 for beef ante Jan. 20.
            
            
              
              Pd. (through do.) 22.625 to Joseph Bishop for leather.
            
            
              
               5. 
              
              Pd. Mrs. Lewis’s acct. to Feb. 24. in full 21.27.
            
            
              
               9. 
              
              Hhd. exp. 1.D.
            
            
              
               10. 
              
              Catlett butter 1.D. pd. James Stark 10.D. in part of 14.D. for a sow & pigs.
            
            
              
              Peyton’s shoemaker, Buck, quits. He began Jan. 15. @ 10.D. a month. 48 working days @ 27. to the month, & 37 cents a day = 17.76 D.
            
            
              
              Gave Buck 1.25.
            
            
              
               15. 
              
              Recd. from Jonathan Shoemaker for rent 200.D.
            
            
              
              Inclosd. the sd. 200.D. to G. Jefferson to remit to Jones & Howell on my account. 
            
            
            
              
               23. 
              
              Sent Catlett for butter 2.D. Patsy sm. exp. 2.D.
            
            
              
               25. 
              
              Pd. James Stark 4.D. in full as ante Mar. 10.
            
            
              
              Recd. of Jonathan Shoemaker on account 31.D.
            
            
              
               27. 
              
              Set out for Poplar Forest.
            
            
              
               29. 
              
              Warren vales 1. ferriage .75 Noah Fludd’s oats .25.
            
            
              
               30. 
              
              Henry Fludd’s dinner lodging &c. 2.D. Hunter’s breakft. 1.D.
            
            
              Apr.
               7. 
              
              Recd. from Saml. Jordan Harrison an ord. on Gibson & Jeff. for £300. & £100. cash, being the 1st. of 3. paiments for my lands on Ivy cr. sold to him, to wit, Tullos’s and Stith’s. 
            
            
              Apr.
               10. 
              
              Inclosed to George Jefferson the preceding order for £300. say 1000.D. to be applied as follows.
            
            
              
                 80.40  to be remitted to John Hollins Baltimore for plaister.    100. to Jones & Howell of Phila. on acct. for nail rod & iron   817.26 to replace that sum, amt. of last year’s tobo. to credit of my note in bank   2.34 on general acct.   1000.   
            
            
              
              Inclosed also an order on Chas. Johnston for 485.22 the amount of 5. hhds. tobo. 8087. ℔ @ 6.D.
            
            
              
                Note that  1243.D.  before pd. him by Chas. Johnston for 16. hhds.    485.22 now pd. him by order on Johnston as before    817.26 amt. of last year’s tobo. as above stated    2545.48 are to be applied to wit 2500.D. to reduce    
            
            
            
              
               my 2. notes in bank of 4000.D. each to one of 5500. and the remaining 45.48 to my general credit in acct.
            
            
              
              Pd. houshold exp. at Poplar Forest 1.D.
            
            
              
              11.
              
                  D   Left with Burgess Griffin for  Thos. S. Mclealand 40}as counsel v. Scott     Christopher Clarke 20  for James Martin on order of John Richardson51. for plaistering for the Sheriff summoning inquest &c.15126   
            
            
              
               12. 
              
              Pd. Small expences & vales at Poplar Forest 4.D.
            
            
              
              Hunter’s oats .50.
            
            
              
               13. 
              
              Henry Fludd’s dinner lodgg. &c. 2.D.
            
            
              
              14.
              
                Warren  ferriage .50 pd. for storing bacon in 1808 1.50.    gave TMR’s watermen 3.D.    vales .50 Enniscorthy vales .25.   
            
            
              
              Statement of my Poplar Forest tobo. made in 1809.
            
            
              
                 11. hhds. to wit. No.252. 1562. 253.1598.254.1498255.1612256.1483257.1488258.1491 stemmed 259. 1562    260. 1576    261. 1493.    262. 1612. 16,975  @ 6.50  1103.37   stemd. 470. 1190    471. 1283    472. 1576    473. 1438    474. 1455. 6942  @ 6.D. 416.52    1117. 1798    1118  1762    1119  1448    1120  1576    1121  1503 8087.  @ 6.D.  485.22      32004  2005.11   
            
            
            
              
              The amount of which Charles Johnston has paid as follows
            
            
              
                 for expences on 16. hhds. of tobo. 8.   to Burgess Griffin, his share of tobo. of 1808 74.29   to do. overseer’s shares of the first 16. hhds. above 194.60   to Gibson & Jefferson by ord. on Tompkins & Murray  1243.   to do. on my order as above stated 485.22    2005.11   
            
            
              
               ℔P.S. May 30. 3 hhds. more were delivd. 4121. @ 5.D. = 206.05}687.27 which added to the 5. hhds. 8087. @ 6.=485.22 – 4 D. of which was paid to Th:J. as before mentd.485.22  to Fuqua 687.2721 his share32.72  to Griffin 654.5512 his share54.53  to do. for Th:J. on account114.80687.27
            
            
              Apr.
              16.
              
                Pd. D. Higginbotham  for  Houchins for beef. 23.30    for Curtis Johnson for fodder  7.50     30.80  
            
            
              
               20. 
              
              Small exp. 1.D.
            
            
              
               22. 
              
              Catlett butter 1.D.
            
            
              
               27. 
              
              Pd. for 6. shads 3.D. 29. Ellen small exp. 2.75.
            
            
              
               29. 
              
              Catlett butter 1.D.
            
            
              
              Pd. Wm. Fitz for 4. wheels 10.D. and delivd. 10.D. more to E. Bacon out of which he is to pay Fitch 6.D. more in full, & the balance of 4 D. to Goodman in part of 10.D. he borrowed of him for my use.
            
            
              May
               2. 
              
              Delivered to E. Bacon 100.D. to be pd. to Littlebury Moon in part of paiment for 100. barrls. corn purchased of him @ 3½ D.
            
            
              
               6. 
              
              Gave TMR’s Ben for aid in making boat 1.D.
            
            
              
              Pd. James Stark on account 5.D. charity 1.D.
            
            
              
               7. 
              
              Sent Catlett for butter 1.D.
            
            
              
              Purchased of James Joseph Brand his share in the Milton warehouses which now consolidates my title to the whole of the lands of the late Bennett Henderson around Milton. I am to give Brand £48. Qu. if not £45 = 150.D. what he gave.
            
            
              
              Houshold exp. 1.D.
            
            
              
               8. 
              
              Pd. Goodman 10.D. for Martin for oats, also 6.D. in part of 10.D. he had lent E. Bacon for my use the remaining 4.D. having been repaid as above Apr. 29.
            
            
            
              
               11. 
              
              Gave Francis Eppes 1.D. Wormely for expences to Eppington 3.D. Rachael two fees for Mary & Edy 4.D.
            
            
              
               13. 
              
              Catlett butter 1.D.
            
            
              
               14. 
              
              Inclosed to Th:J. Randolph 10.D. to buy oil.
            
            
              
              Pd. Joseph Price 3.D. for 1. doz. Muscovy ducks. See Dec. 4.
            
            
              
               15. 
              
              Recd. from John Harvie an order on John Rogers for 350.D. paiable July 1. on acct. of the 1st. instalmt. for my release of right in the lands in dispute between us.
            
            
              
               17. 
              
              Recd. of Eli Alexander 110.D. in part of rent for last year.
            
            
              
              Recd. back from Wormly 1.95 of the 3.D. ante May 11.
            
            
              
               18. 
              
              Houshold exp. 1.D.
            
            
              
               19. 
              
              Catlett butter 1.D. 20. Charity 2.D.
            
            
              
               20. 
              
              Since the paiment of Dec. 10. Davy has burnt 2. coalkilns, the 1st. yielding 30¼ b. to the cord, the 2d. 34. bush. Now pd. him for these two 3.20.
            
            
              
               21. 
              
              Hhd. expences 2.D. 27. Houshd. exp. 1.D.
            
            
              
               27. 
              
              Houshd. exp. 3.D. 28. Catlett butter 1.
            
            
              
               30. 
              
              Pd. Estis stage-carriage of a barrel from Stanton, bundle Gordon’s 1.D.
            
            
              June
               2. 
              
              Houshd. exp. 1.D.
            
            
              
               3. 
              
              Purchasd. of  Debtor 278. ℔ beef @ 5½d paiable July 2.
            
            
              
               4. 
              
              Catlett butter 1.D.
            
            
              
                Paid  John Rothwell for oats  42.35    Thos. Trevilian do.   40.50         for a mare bot. by E. Bacon 17.15 (Note E. Bacon pd. him the balance being 4.5221.67  
            
            
              
               6. 
              
              Recd. of Jonathan Shoemaker by letter 120.D.
            
            
              
               10. 
              
              Sent Catlett for butter 1.D. Hhd. exp. 1.D.
            
            
              
               13. 
              
              Renewed my note at bank for 5800.D. and not 5500. as ante Apr. 10. the difference being to my credit with Gibson & Jefferson. The renewd. note is June 19.
            
            
            
              June
               15. 
              
              Hhd. exp. 1.D.
            
            
              
               17. 
              
              Catlett butter 1.D. Patsy small exp. 3.D.
            
            
              
               18. 
              
              Sm. exp. 1.D.
            
            
              
               21. 
              
              My debt to Higginbotham & co. (see ante 1807. Sep. 24.) brought down to Sep. 1. 1809. was £1707–4–8 for which I this day gave bond nunc pro tunc, to wit datd. Sep. 1. 09. and I owe on the current acct. £304–11–10 for which I gave my note. Besides this my subsequent acct. currt. for merchandize was on the same day Sep. 1. 09. £304–11. 
            
            
              
              Pd. Thos. Craddoc for bringing up candles & potatoes 2.D.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               24. 
              
              Catlett butter 1.D.
            
            
              
               25. 
              
              Stage portage of a box .25 Hhd. exp. 1.D. 28. Hhd. exp. 1.D.
            
            
              July
               1. 
              
              Hhd. exp. 4.D.
            
            
              
              Recd. from John Rogers 340.D. on the order of John Harvie ante May 15. Note he retained 10.D. which he says I owed him on an acct. of Lilly’s, but is to repay it if it shall appear that that account has been paid, as I suppose it to be.
            
            
              
               2. 
              
              Paid Littlebury Moon balance due for 100. Bar. corn (3.5 D.) 251.50 D. See ante May 2.
            
            
              
              Paid Opie Norris assee. of Anderson Rowe for a mare 40.D.
            
            
              
              Paid Joseph Price for oats 21.75.
            
            
              
              Paid Wm. Page in part for rye 5.D.
            
            
              
               3. 
              
              Pd. Rachael fees for Fanny, & Nancy, & one due sometime since for Polly the hired woman 6.D. See ante May 11.
            
            
              
               4. 
              
              Exp. at Charlottesville .25.
            
            
              
               5. 
              
              Small exp. 1.D.
            
            
              
               8. 
              
              Small exp. 1.D.—do. 1.D.—do. .75.
            
            
              
               9. 
              
              Catlett butter 1.D.
            
            
              
               10. 
              
              Paid, thro’ E. Bacon, for 10. galls. whiskey 7.50.
            
            
              
               13. 
              
              Settled the principal and interest which will be due to Wakelyn Welsh on my 4. bonds given Jan. 20. 1797. ante on the 20th. inst. and find it will be £684–6–3 for which sum with int. at 6. per cent from the 20th. inst. I now execute a bond to W. Welsh of that date & inclose it to Littleton W. Tazewell his agent.
            
            
              
               15. 
              
              Catlett butter 1.D. hhd. exp. 4.D.
            
            
              
               22. 
              
              Hhd. exp. 1.D. do. 1.875. 26. Do. 1.75.
            
            
              
               29. 
              
              Paid James Lewis for boarding and nursing a negro man, Tom Buck (ante Dec. 25.) 29.26 cash which with 4.D. for 2. pr. of traces = 33.26 awarded to him on a reference. 
            
            
              
              Sent Catlett for butter 1.D.
            
            
              
               30. 
              
              Hhd. exp. 3.D.
            
            
              Aug.
               2. 
              
              Do. 1.D. 6. Paid Ben cleaning sewers 1.D.
            
            
              
               6. 
              
              Settled acct. with Oglesby & Fitz for last year’s rent of
            
            
              
                 warehouse and after allowing  £5–12–6  for J. H. Craven bringing up nailrod and    19–12–1 my ord. in favr. J. H. Craven    I now recieve 16–13–8 balance    41–18–3   
            
            
              
                Pd.  Martin Dawson for 6. cattle bot. at Larkin Harlow’s sale  42.75    Drury Wood for 100. bush. oats 50.    Opie Norris for a cow bot. of Lumpkin’s exr. 12.32    Joseph Bishop balance for leather 6.16     111.23   Note I had given E. Bacon for these purposes only 100.   
            
            
              
              He paid the balance out of a sum of  I had put into his hands July 1. to pay  .
            
            
              Aug.
               6. 
              
              Gave a boy at D. Carr’s 1.D. 
            
            
              
              Agreed with James Sammons to build stone pillars for the warehouse @ 17/ the perch, he finding every thing. To wit to 15/ the perch, the price of common stonework, 2/ is added for the difference between that & pillars.
            
            
              
              E. Bacon also pd. Opie Norris for John Kelly a small acct. of mine of 8/ = 1.33 which with the 11.23 ante made 12.56 taken out of the money put into his hands July 1.
            
            
              
               8. 
              
              Recd. from Eli Alexander on acct. of rent of 1809 110.D.
            
            
              
               11. 
              
              Recd. of E. Bacon nail money 3.D.
            
            
              
               12. 
              
              Gordon’s brkft. &c. 1.50.
            
            
              
               13. 
              
              Monpelier. vales .50.
            
            
              
              Gordon’s oats .375.
            
            
              
              Left with Gordon 18.25 to be sent to Mr. Madison for my half of exp. of the Merino sheep which I forgot to leave with him.
            
            
            
              
               14. 
              
              Mr. Lindsay’s vales .50 charity 1.D.
            
            
              
               18. 
              
              Pd. Belt 2.D. He finishes the machine and quits.
            
            
              
               19. 
              
              Pd.  Rigby for a pair of boots 12.D. small exp. 3.D. do. 1.D.
            
            
              
               20. 
              
              Inclosed to Thomas Ladd, master Commissr. in Chancery 50.D. my third of the fee for his report in the suit of Skelton’s v. Wayles’s representatives.
            
            
              
              Sent Thos. Beck for bringing up fish 4.D.
            
            
              
               22. 
              
              Set out for Pop. For. Enniscorthy vales .25.
            
            
              
               23. 
              
              Warren vales .75 ferrge. .50 Fludd’s dinner &c. 2.D.
            
            
              
               24. 
              
              Hunter’s lodging, vales &c. 3.33 mendg. chair .50 King’s brkfast. 1.50.
            
            
              
               30. 
              
              Reuben Perry agrees to work for me @ 4/6 a day always, allowing the same for his assistant.
            
            
              Sep.
               6. 
              
              Pd. debts for duck, chickens, vegetables &c. 4.81.
            
            
              
               7. 
              
              Vales 1. Hunter’s oats .50.
            
            
              
               8. 
              
              Fludd’s dinner lodgg. &c. 2.25 Mrs. Prior’s vales .25.
            
            
              
              Warren. oats, ferriage .50.
            
            
              
               9. 
              
              Enniscorthy vales .50 arrived at Monto.
            
            
              
               11. 
              
              Charity 2.D.
            
            
              
               13. 
              
              Pd. Clasby finding knife 1.
            
            
              
               14. 
              
              Small exp. 1.69. 17. H. Chisolm begins to work.
            
            
              
               23. 
              
              Hhd. exp. 2.25.
            
            
              
               30. 
              
              Hhd. exp. 2.
            
            
              Oct.
               1. 
              
              Recd. of Jonathan Shoemaker 350.D.
            
            
              
               2. 
              
              Houshold exp. 1.D.
            
            
              
               4. 
              
              Inclosed to David C. Ker esq. presidt. of the bank of Fredericksbg. 250.D. to the order of Mrs. Sarah Dangerfield & Nathanl. H. Hooe by moieties in part of negroe hire of 1809. See July 26. 06.
            
            
              
               5. 
              
              Recd. from John Harvie 50.D. in part of sale of my right of lands adjacent to Belmont ante May 15. July 1.
            
            
              
              Pd. small exp. 1.D.
            
            
              
               7. 
              
              Pd. Mr. Pitman repairing clocks 4.75.
            
            
              
              Pd. James Stark 15.D.
            
            
              
              Houshd. exp. 5.75.
            
            
              
               10. 
              
              Sent by E. Bacon to  Anderson 10.D.
            
            
              
              Sent by do. to  Cardin 20.D.
            
            
              
               11. 
              
              Gave J. W. Garth, sheriff of Albemarle ord. on D. Higginbotham for 97.47 for my taxes now due. 12. Wormley exp. to Mrs. Marks 1.D.
            
            
              
              Hhd. expences 1.D.
            
            
              
               14. 
              
              Hhd. exp. 1.D. recd. back from Wormley .25.
            
            
            
              
               16. 
              
              Recd. from Eli Alexander on account of rent 50.D.
            
            
              Oct.
               19. 
              
              Paid Mrs. Lewis acct. butter, geese ducks 1810. Mar. 3—Sep. 28. 25.D.
            
            
              
              Paid Wm. Page in full for rye 4.5. See July 2.
            
            
              
               20. 
              
              Repd. E. Bacon 1.D. which he advanced to James on the 15th. for exp. to Richmd.
            
            
              Nov.
               1. 
              
              Paid  Yundt for 12. bushels clover seed 96.D.
            
            
              
               3. 
              
              Sent Catlett for butter 1.D.
            
            
              
               5. 
              
              Hhd. exp. 1.25. 6. Do. 1.D.
            
            
              
               11. 
              
              Catlett for butter 1.D.—the milldam carried away much torn. 
            
            
              
               12. 
              
              Hhd. xp. 2.625.
            
            
              
               13. 
              
              Mr. Madison’s servt. bringing Merino sheep 1.D.
            
            
              
               16. 
              
              Bought 2. mules of Reuben Mullins and gave my promisory note to him for 117.50 paiable Apr. 7. 1811. The one is 5. y. old, the other 7. Raised in this county by David Wood.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               17. 
              
              Settled with Hugh Chisolm and the balance of 136.61 due to him.
            
            
              
               18. 
              
              Catlett for butter 1.D.
            
            
              
               24. 
              
              Accepted an order of James Salmons in favr. of Jonathan Shoemaker for £4–9 = 14.84 and gave him a further order on Shoemaker for 20.D.
            
            
              
               25. 
              
              Hhd. exp. 4.D.—Catlett butter 1.D.
            
            
              
               26. 
              
              Recd. from Jonathan Shoemaker 200.D.
            
            
              
               27. 
              
              Pd. Turner for Brown & Rieves on acct. of Wm. Hogg for cows 45.40 + 2.58 for myself = 47.98.
            
            
              
              Repd. D. Higginbotham 20.D. which he paid early this month to John G. Belt on my order.
            
            
              
               30. 
              
              Wormley exp. to Haden’s for F. Eppes 2.D.
            
            
              Dec.
               2. 
              
              Recd. back from Wormley 1.D. hhd. exp. 3.D.
            
            
              
               7. 
              
              Pd. Reuben Maury my assumpsit for E. Watkins 25.D. ante Jan. 13.
            
            
              
              Gave my note to Anthony Giannini for 40.D. paiable Apr. 15.
            
            
              
              Gave do. to Francis Giannini for 20.D. paiable Apr. 15. These were for 4. cows and 10. hogs.
            
            
              
               9. 
              
              On the order of James Stark I assumed to pay £31–10–6d to Mrs. Molly Lewis on the 26th. of Feb. next.
            
            
              
               13. 
              
              Hhd. exp. Patsy 2.D.
            
            
              
               15. 
              
              Do. 3.D. 
            
            
              
               17. 
              
              Warren vales 1.D. ferrge. .50 Noah Flood’s oats .25.
            
            
            
              
               18. 
              
              H. Flood’s dinner, lodging &c. 2.25 Hunter’s breakft. 1.5.
            
            
              
               27. 
              
              Poplar forest debts 4.16 vales 1.84. Hunter’s dinner &c. .75.
            
            
              
               28. 
              
              H. Flood’s lodging, breakft. &c. 2.75. Mrs. Prior’s vales .25.
            
            
              
              29.
              
                Warren.  ferrge. .50.    vales 1.50.   
            
            
              
               30. 
              
              Hhd. exp. 3.75.
            
          
        